DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 27 December 2019 has been entered.  After entry of the amendment, claims 1-16 and 18-21 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the phrase “as determinable by” is not a positive claim limitation and therefore it renders the claim vague and indefinite.

In claim 21, the phrase “as determinable by” is not a positive claim limitation and therefore it renders the claim vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent Specification No. GB 1490783 A.
The reference teaches, on page 1, column 2, lines 30-36, a dry cement-based composition for mixing with water to provide a tile adhesive comprising 25 to 50% by weight of Portland cement, 50 to 75% by weight of a graded silica sand, 0.1 to 5% by weight of a cellulose ether and 0.2 to 10% by weight of polyvinyl alcohol.

As for claim 1, the reference teaches Portland cement and polyvinyl alcohol in amounts that overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 5, this claim is obvious as it is obvious that the components are dry-blending to form the dry cement-based composition.
As for claim 8, the reference teaches the addition of water to the composition which would form a slurry and then it would obviously form a hardened composition.
As for claims 10 and 11, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.


As for claim 14, the reference teaches the formation of an adhesive for fixing tiles and therefore the formation of a product is suggested.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 5, 8, 	10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 55-158153 A.
The reference teaches, in the abstract, a composition comprising (A) cement, (B) blast furnace granulated slag, (C) slaked lightly roasted dolomite and (D) PVA.  The cement is Portland cement, silica cement, or blast furnace cement.  The PVA is used in the form of powder or aqueous solution.  The ratio of materials is (A) 10-70 wt.%, (B) 8-60 wt.%, (C) 5-30 wt.% and (D) 0.5-10 wt.%. Filler, rubber latex, powder or emulsion of synthetic resin, etc. may be added to the compositions.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a cement such as Portland cement, dolomite (a form of limestone) and PVA in amounts that overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 

As for claim 8, the reference teaches the addition of water to the composition which would form a slurry and then it would obviously form a hardened composition.  The composition is useful as a binder, undercoating material, fixing material for building material such as concrete.
As for claims 10 and 11, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 12, as the reference teaches that the composition may be used to form a concrete it would be obvious that an aggregate may be added.
As for claim 14, the reference teaches that the composition may be used for a building material such as concrete and therefore the formation of a product is suggested.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 9210182 B1.
The reference teaches, in the abstract, a composition comprising 10-75 wt.% ultra rapid hardening cement, 20-70 wt.% Portland cement, 5-30 wt.% aggregate material, 0.01-10 wt.% binding agent and 0.1-10 wt.% expanding agent. The binding agent contains at least one cpd. selected from fly ash, volcano ash, silica fume, diatomaceous earth, polyvinyl alcohol (PVA) and organic materials such as super plasticiser. The expanding agent to prevent cracks contains at least one of calcium oxide or its compounds, calcium aluminum sulphate or its compounds and calcium sulphate or its compounds. The above aggregate material is composed of at least one of blast furnace slag, fly ash, lime stone and silica stone.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches Portland cement and a binding agent which may be polyvinyl alcohol and an aggregate composed of at least one of fly ash, limestone, etc.  The amounts of the component overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 4, the reference teaches Portland cement and a binding agent such as polyvinyl alcohol in amounts that overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.  As for the fly ash and the limestone, as the reference teaches that at least one of fly ash, limestone etc. can be used as an aggregate and then amounts of the 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Allowable Subject Matter
Claims 2, 6-7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 15-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
November 9, 2021